Citation Nr: 1328540	
Decision Date: 09/06/13    Archive Date: 09/16/13

DOCKET NO.  09-40 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a cervical spine 
disability, to include as secondary to service-connected 
degenerative disc disease of the lumbar spine and/or 
service-connected right acromioclavicular separation.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel





INTRODUCTION

The Veteran had active service from November 1983 to 
November 1987. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2008 decision by the RO 
which denied, in part, the benefit sought on appeal. 

Historically, the issue currently on appeal was initially 
characterized as service connection for bilateral upper 
extremity radiculopathy, secondary to the service-connected 
low back disability or right shoulder separation.  However, 
the issue has been restated to reflect the appropriate 
anatomical disability claimed by the Veteran. 

In February 2008, the Veteran requested a hearing before a 
member of the Board at the Central Office.  A Central Office 
hearing was scheduled for December 3, 2012; however the 
Veteran failed to attend.  The Veteran has not provided good 
cause for the failure to attend and has not requested an 
additional hearing.  As such, the Board considers his 
hearing request withdrawn.  38 C.F.R. § 20.704 (2012). 

In January 2013, the Board remanded the matter for 
additional development.  That development having been 
completed, this claim is once again before the Board.

A review of the Virtual VA paperless claims processing 
system revealed VA outpatient treatment records dated 
September 2010 to January 2013.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Although the Board regrets the additional delay, remand is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim.  Remand is required to 
obtain outstanding private treatment records in accordance 
with the original 2013 remand directives.  See Stegall v. 
West, 11 Vet. App. 268, 271   (1998) (holding that a remand 
confers on the claimant, as a matter of law, the right to 
compliance with the remand order). 

In January 2013, the Board remanded the claim to obtain an 
addendum to the Veteran's March 2012 VA examination and to 
obtain private treatment records relating to a cervical 
spinal fusion at a private hospital in February 2011.  This 
procedure was specifically mentioned in the history section 
for the March 2012 VA examination, but no records relating 
to such procedure or during that time period were associated 
with the claims file.  As these records may be potentially 
relevant to the current claim, it was requested that the 
Veteran should be requested to submit the records or provide 
VA with authorization to obtain any outstanding records.

Upon remand, the AMC obtained updated VA outpatient 
treatment records from September 2010 to January 2013.  A VA 
examination addendum was also obtained in January 2013.  
However, the claims file is absent for any attempts to 
obtain the Veteran's private treatment records.  Although 
the March 2012 VA examination mentions that the cervical 
spinal fusion was performed by a Dr. P. G. and records from 
such physician are associated with the claims file, these 
records only cover a period of time up to September 2010, 
almost five months before the aforementioned procedure.  
There are no private treatment records from any provider 
during the time period of 2011.  There are also no VA Forms 
21-4142, Authorization and Consent to Release Information to 
the VA, for any private providers.

VA's duty to assist includes making reasonable efforts to 
obtain relevant private medical records.  38 C.F.R. § 
3.159(c)(1).  Such reasonable efforts generally include an 
initial request and, if the records are not received, at 
least one follow-up request, unless a response indicates 
that the records sought do not exist or that a follow-up 
request for the records would be futile.  38 C.F.R. § 
3.159(c)(1).  If, however, VA receives information showing 
that subsequent requests to this or another custodian could 
result in obtaining the records sought, then reasonable 
efforts will include an initial request and, if the records 
are not received, at least one follow-up request to the new 
source or an additional request to the original source. 38 
C.F.R. § 3.159(c)(1).

As these records may be particularly relevant to the current 
claim, one more attempt should be made to obtain therm.

Additionally, as this case must be remanded for the 
foregoing reasons, any recent treatment records, including 
VA records, should also be obtained.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2012); Bell v. Derwinski, 
2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.	The Veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment of all 
medical care providers, VA and non-VA, 
who have treated him for the disability 
on appeal.  In particular, the AMC must 
attempt to obtain private treatment 
records from Dr. P. G. relating to the 
Veteran's cervical spinal fusion in 
February 2011.  After the Veteran has 
signed the appropriate releases, those 
records should be obtained and 
associated with the claims folder.  
Appropriate efforts must be made to 
obtain all available VA treatment 
records.  All attempts to procure 
records should be documented in the 
file.  If the AMC cannot obtain records 
identified by the Veteran, a notation 
to that effect should be inserted in 
the file.  The Veteran is to be 
notified of unsuccessful efforts in 
this regard, in order to allow him the 
opportunity to obtain and submit those 
records for VA review.

2.	After completing the above action, and 
any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim must be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case must be provided to the Veteran 
and his representative.  After the 
Veteran and his representative have had 
an adequate opportunity to respond, the 
appeal must be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2012).


